              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


MADELINE KRASNO,

            Plaintiff,

     v.                                   Case No. 21-CV-00099-SLC

BOARD OF REGENTS OF
UNIVERSITY OF WISCONSIN,
REBECCA BLANK, CHARLES
HOSLET, JOHN LUCAS, MIKE KLEIN,
and NATE MOLL, in their official
capacities,

            Defendants.


                         ANSWER OF DEFENDANTS


     Defendants Board of Regents of the University of Wisconsin System,

Rebecca Blank, in her official capacity as Chancellor for the University of

Wisconsin-Madison, Charles Hoslet, in his official capacity as Vice Chancellor

for University Relations for the University of Wisconsin-Madison, John Lucas,

in his official capacity as Assistant Vice Chancellor for University

Communications for the University of Wisconsin-Madison, Mike Klein, in his

official capacity as Director for News Content and Editorial Projects for the

University of Wisconsin-Madison, and Nate Moll, in his official capacity as

Social Media Specialist for the University of Wisconsin-Madison, hereby
answer the Complaint for Declaratory and Injunctive Relief filed by Plaintiff

Madeline Krasno, and raise defenses.

                             INTRODUCTION

      1.    As to paragraph 1 of the Complaint, Defendants ADMIT that the

University has an Instagram account and a Facebook page which publish

messages, images photos and comments; Defendants ALLEGE that the

remaining allegations contain legal conclusions to which no response is

required; as to the remaining allegations, DENY.

      2.    As to paragraph 2 of the Complaint, Defendants ALLEGE that the

allegations contain legal conclusions to which no response is required, but to

the extent a response is required, DENY.

      3.    As to the first sentence of paragraph 3 of the Complaint,

Defendants ALLEGE that the allegations contain legal conclusions to which

no response is required, but to the extent a response is required, DENY. As to

the second sentence, Defendants DENY. As to the remaining sentences,

Defendants ADMIT but DENY there are limitless topics and subjects of debate.

      4.    As to the first sentence of paragraph 4 of the Complaint,

Defendants DENY. As to the first clause of the second sentence of paragraph

4 of the Complaint, Defendants ALLEGE that the allegations contain legal

conclusions to which no response is required, but to the extent a response is

required, Defendants DENY. As to the remaining sentences, Defendants


                                       2
DENY except ADMIT a $74,000 fine by the United States Department of

Agriculture (USDA) in April 2020.

      5.     As to the first sentence of paragraph 5 of the Complaint,

Defendants    ADMIT     that   Plaintiff   was   temporarily   restricted   from

participation on the @uwmadison Instagram account and DENY the remaining

allegations. As to the remaining sentences, Defendants DENY.

      6.     As to paragraph 6 of the Complaint, Defendants DENY.

                         JURISDICTION AND VENUE

      7.     As to paragraph 7 of the Complaint, Defendants ALLEGE that the

allegations contain legal conclusions to which no response is required.

      8.     As to paragraph 8 of the Complaint, Defendants ALLEGE that the

allegations contain legal conclusions to which no response is required.

                                     PARTIES

      9.     As to paragraph 9 of the Complaint, Defendants ADMIT that

Plaintiff is an alumna of the University and worked at the Harlow Primate

Laboratories; Defendants lack knowledge or information sufficient to form a

belief concerning the remaining allegations contained therein and therefore

DENY.

      10.    As to the first sentence of paragraph 10 of the Complaint,

Defendants ALLEGE that the allegations contain legal conclusions to which

no response is required. As to the second sentence, Defendants admit that the


                                       3
University conducts research on animals, including nonhuman primates at the

Harlow Primate Laboratories and the Wisconsin National Primate Research

Center. As to the third sentence, Defendants ADMIT. As to the last sentence,

Defendants ADMIT that the University has hidden some of Plaintiff’s

comments on Instagram and Facebook, temporarily restricted Plaintiff from

commenting on Instagram, and DENY the remaining allegations.

       11.   As to paragraph 11 of the Complaint, Defendants DENY

that    Defendant    Blank    “oversees   the   University’s   social   media

communications,” and ADMIT the remaining allegations.

       12.   As to paragraph 12 of the Complaint, Defendants DENY

that    Defendant   Hoslet    “oversees   the   University’s   social   media

communications,” and ADMIT the remaining allegations.

       13.   As to paragraph 13 of the Complaint, Defendants ADMIT.

       14.   As to paragraph 14 of the Complaint, Defendants ADMIT.

       15.   As to paragraph 15 of the Complaint, Defendants ADMIT.

                             FACTUAL BACKGROUND

       Instagram

       16.   As to the first sentence of paragraph 16 of the Complaint,

Defendants ADMIT. As to the second sentence, Defendants DENY users

disseminate contents on virtually any topic and ADMIT the remaining

allegations. As to the third sentence, Defendants lack knowledge or


                                      4
information sufficient to form a belief concerning the allegations contained

therein and therefore DENY.

      17.   As to the last sentence of paragraph 17 of the Complaint,

Defendants DENY. As to the remaining sentences, Defendants ADMIT.

      18.   As to the allegation in paragraph 18 of the Complaint that all users

receive posts from an account that will automatically populate, Defendants

DENY. As to the date of the screen shot of the post referenced, Defendants lack

knowledge or information sufficient to form a belief and therefore DENY. As

to the remaining allegations, Defendants ADMIT.

      19.   As to paragraph 19 of the Complaint, Defendants ADMIT.

      20.   As to paragraph 20 of the Complaint, Defendants ADMIT.

      21.   As to paragraph 21 of the Complaint, Defendants ADMIT.

      22.   As to paragraph 22 of the Complaint, Defendants ADMIT.

      23.   As to paragraph 23 of the Complaint, Defendants lack knowledge

or information sufficient to form a belief concerning the allegations contained

therein and therefore DENY.

      24.   As to paragraph 24 of the Complaint, Defendants ADMIT.

      25.   As to paragraph 25 of the Complaint, Defendants lack knowledge

or information sufficient to form a belief concerning the allegations contained

therein and therefore DENY.

      26.   As to paragraph 26 of the Complaint, Defendants ADMIT.


                                       5
      27.   As to paragraph 27 of the Complaint, Defendants ADMIT.

      28.   As to the allegations in paragraph 28 of the Complaint that

“Instagram users can also ‘follow’ or subscribe to other users’ accounts so that

they automatically receive posts from those accounts when they login to

Instagram,” Defendants DENY. As to the screen shot of the post referenced,

Defendants lack knowledge or information sufficient to form a belief and

therefore DENY. As to the remaining allegations, Defendants ADMIT.

      29.   As to paragraph 29 of the Complaint, Defendants ADMIT.

      30.   As to the last sentence of paragraph 30 of the Complaint,

Defendants DENY. As to the remaining sentences, Defendants ADMIT.

      31.   As to the first sentence of paragraph 31 of the Complaint,

Defendants ADMIT. As to the second sentence, Defendants ADMIT that

comments posted by these users will remain unseen by anyone but themselves

and DENY the remaining allegations.

      32.   As to paragraph 32 of the Complaint, Defendants ADMIT.

      Facebook

      33.   As to the first sentence in paragraph 33 of the Complaint,

Defendants ADMIT. As to the second sentence, Defendants lack knowledge or

information sufficient to form a belief concerning the allegations contained

therein and therefore DENY.

      34.   As to paragraph 34 of the Complaint, Defendants ADMIT.


                                       6
      35.   As to paragraph 35 of the Complaint, Defendants ADMIT except

Defendants lack knowledge or information sufficient to form a belief

concerning the date Plaintiff took the screen shot and therefore DENY.

      36.   As to paragraph 36 of the Complaint, Defendants ADMIT.

      37.   As to the first full sentence of paragraph 37 of the Complaint,

Defendants lack knowledge or information sufficient to form a belief

concerning the allegations contained therein and therefore DENY. As to the

second full sentence that “Pages” are public spaces that allows an entity to

interact with the general public, even those without a Facebook account,

Defendants ALLEGE that this is a legal conclusion to which no response is

required, but to the extent a response is required, DENY.

      38.   As to paragraph 38 of the Complaint, Defendants ADMIT.

      39.   As to paragraph 39 of the Complaint, Defendants lack knowledge

or information sufficient to form a belief concerning the allegations contained

therein and therefore DENY.

      40.   As to the allegation in the first sentence of paragraph 40 of the

Complaint that the Page’s posts are public spaces, Defendants ALLEGE that

these are legal conclusions to which no response is required, but to the extent

a response is required, DENY; as to the allegation that a Page’s posts are by

default open to the public, Defendants lack knowledge or information sufficient




                                      7
to form a belief concerning the allegation therein and therefore DENY. As to

the remaining allegations, Defendants DENY.

     41.   As to paragraph 41 of the Complaint, Defendants ADMIT.

     42.   As to paragraph 42 of the Complaint, Defendants ADMIT.

     The University’s @uwmadison Instagram Account

     43.   As to paragraph 43 of the Complaint, Defendants ADMIT.

     44.   As to paragraph 44 of the Complaint, Defendants ADMIT.

     45.   As to paragraph 45 of the Complaint, Defendants DENY posts are

updated every day of the week and, as to the remaining allegations, ADMIT.

     46.   As paragraph 46 of the Complaint, Defendants ALLEGE that the

allegations contain legal conclusions to which no response is required, but to

the extent one is required, Defendants DENY.

     47.   As to paragraph 47 of the Complaint, Defendants ADMIT.

     48.   As to paragraph 48 of the Complaint, Defendants ADMIT.

     49.   As to paragraph 49 of the Complaint, Defendants ADMIT.

     50.   As to paragraph 50 of the Complaint, Defendants DENY.

     51.   As to the first sentence of paragraph 51 of the Complaint,

Defendants ADMIT the University has an official statement on social media

posted to its website; as to the remaining allegations, DENY. As to the last

sentence, Defendants DENY.




                                      8
      52.   As to paragraph 52 of the Complaint, Defendants ALLEGE that

the allegation that students and the public routinely petition the University

through comments is a legal conclusion to which no response is required, but

to the extent a response is required, Defendants DENY. As to the remaining

allegations, Defendants ADMIT.

      53.   As to paragraph 53 of the Complaint, Defendants ADMIT the

referenced posts are on the University’s Instagram account; as to the

remaining allegations, DENY.

      54.   As to paragraph 54 of the Complaint, Defendants ALLEGE that

the reference to a forum is a legal conclusion to which no response is required,

but to the extent a response is required, Defendants DENY; as to the remaining

allegations, ADMIT.

      55.   As to paragraph 55 of the Complaint, Defendants ALLEGE that

the allegation regarding a “town crier” is a legal conclusion to which no

response is required, but to the extent a response is required, Defendants

DENY; as to the remaining allegations, ADMIT.

      The University’s @UWMadison Facebook Page

      56.   As to paragraph 56 of the Complaint, Defendants ADMIT.

      57.   As to the first sentence in paragraph 57 of the Complaint,

Defendants lack knowledge or information sufficient to form a belief and

therefore DENY. As to the second sentence, Defendants ADMIT.


                                       9
      58.   As to the first sentence of paragraph 58 of the Complaint,

Defendants lack information sufficient to form a belief concerning the

allegations contained therein and therefore DENY. As to the second sentence,

Defendants ADMIT. As to the last sentence, Defendants DENY.

      59.   As to the first sentence of paragraph 59 of the Complaint,

Defendants lack knowledge or information sufficient to form a belief

concerning the allegations contained therein and therefore DENY. As to the

second sentence, Defendants ADMIT. As to the screen shot of the post

referenced, Defendants ADMIT it is from the University’s Facebook Page but

lack knowledge or information regarding the date Plaintiff took a screenshot

and therefore DENY; and DENY that the post is representative of comments

and replies of debate on the University’s mobile COVID-19 testing facility.

      60.   As to paragraph 60 of the Complaint, Defendants ADMIT.

      61.   As to paragraph 61 of the Complaint, Defendants lack knowledge

or information sufficient to form a belief concerning the allegations contained

therein and therefore DENY.

      62.   As to paragraph 62 of the Complaint, Defendants ADMIT except

DENY that many comments “remain.”

      63.   As to paragraph 63 of the Complaint, Defendants ADMIT that the

University made a post on June 29, 2016, regarding the zika virus and a




                                      10
commentor urged closing down the primate labs; Defendants DENY that this

comment was “permitted.” As to the remaining allegations, Defendants DENY.

      The University’s Controversial Research on Primates

      Defendants DENY the allegations in the above heading.

      64.      As to paragraph 64 of the Complaint, Defendants ADMIT that the

Harlow Primate Laboratories and Wisconsin National Primate Research

Center at the University are the primary University facilities at which

research on non-human primates is conducted and DENY the remaining

allegations.

      65.      As to paragraph 65 of the Complaint, Defendants DENY that the

Primate Research Center kept 1865 non-human primates at is facility in 2017

and ADMIT the remaining allegations.

      66.      As to paragraph 66 of the Complaint, Defendants ADMIT that the

Harlow Primate Laboratories was borne from the work of Harry Harlow who

was a physiological psychologist and studied early rearing and that there is

controversy over research on non-human primates and DENY the remaining

allegations.

      67.      As to paragraph 67 of the Complaint, Defendants DENY.

      68.      As to paragraph 68 of the Complaint, Defendants DENY.

      69.      As to the first and last sentences of paragraph 69 of the Complaint,

Defendants DENY. As to the remaining sentences, Defendants ADMIT that


                                         11
the University entered into settlement agreement with USDA in 2014 of which

only two alleged violations directly related to welfare of animals, neither of

which were a “botched” surgery, and DENY the remaining allegations.

      70.   As to paragraph 70 of the Complaint, Defendants ADMIT the

USDA issued a $74,000 fine in April 2020 and that one alleged violation

involved a traumatic injury one primate sustained after the University

returned the primate to a cage following a previous act of aggression by a cage

mate; as to the remaining allegations, Defendants DENY.

      71.   As to the first and last sentences of paragraph 71 of the Complaint,

Defendants DENY. As to the remaining sentence, Defendants lack knowledge

or information sufficient to form a belief concerning the allegations contained

therein and therefore DENY.

      72.   As to paragraph 72 of the Complaint, Defendants DENY.

      73.   As to first sentence of paragraph 73 of the Complaint, Defendants

lack knowledge or information sufficient to form a belief concerning the

allegations contained therein and therefore DENY. As to the second sentence

of paragraph 73, Defendants DENY the NIH investigation is ongoing.

      The University’s Censorship of Krasno on Instagram

      Defendants DENY the allegations in the above heading.

      74.   As to paragraph 74 of the Complaint, Defendants DENY.

      75.   As to paragraph 75 of the Complaint, Defendants ADMIT.


                                      12
      76.   As to paragraph 76 of the Complaint, Defendants DENY.

      77.   As to paragraph 77 of the Complaint, Defendants ADMIT that

Plaintiff was restricted for a period of time starting around September 2020,

that Plaintiff made the screen shot of the post referenced, and that this post

was restricted; as to the remaining allegations, DENY.

      78.   As to paragraph 78 of the Complaint, Defendants ADMIT the

screen shot reflects a post by the University. As to the remaining allegations,

Defendants lack knowledge or information sufficient to form a belief and

therefore DENY.

      79.   As to paragraph 79 of the Complaint, Defendants DENY Plaintiff

commented on November 11, 2020; as to the remaining allegations, ADMIT.

      80.   As to paragraph 80 of the Complaint, Defendants ADMIT that

Plaintiff’s post on December 22, 2020, was restricted. As to the remaining

allegations, Defendants lack knowledge or information sufficient to form a

belief and therefore DENY.

      81.   As to paragraph 81 of the Complaint, Defendants DENY.

      82.   As to paragraph 82 of the Complaint, Defendants ALLEGE that

the allegations contain legal conclusions to which no response is required, but

to the extent one is required, Defendants DENY.

      83.   As to paragraph 83 of the Complaint, Defendants DENY.

      84.   As to paragraph 84 of the Complaint, Defendants DENY.


                                      13
      85.   As to paragraph 85 of the Complaint, Defendants lack knowledge

or information sufficient to form a belief concerning the allegations contained

therein and therefore DENY.

      86.   As to paragraph 86 of the Complaint, Defendants ADMIT that

users may comment, reply, and respond; as to the remainder of the allegations,

Defendants ALLEGE that the allegations contain legal conclusions to which

no response is required, but to the extent one is required, Defendants DENY.

      87.   As to paragraph 87 of the Complaint, Defendants DENY.

      88.   As to the first sentence of paragraph 88 of the Complaint,

Defendants ALLEGE that the allegations contain legal conclusions to which

no response is required, but to the extent one is required, Defendants DENY.

As to the second and third sentences, Defendants DENY.

      89.   As to paragraph 89 of the Complaint, Defendants ALLEGE that

the allegations contain legal conclusions to which no response is required, but

to the extent one is required, Defendants DENY.

      The University’s Censorship on Krasno on Facebook

      Defendants DENY the allegations in the above heading.

      90.   As to the allegation in paragraph 90 of the Complaint that there is

a public space within the University’s Facebook Page, Defendants ALLEGE

the allegation is a legal conclusion to which no response is required, but to the




                                       14
extent one is required, Defendants DENY. As to the remaining allegations,

Defendants ADMIT.

      91.   As to paragraph 91 of the Complaint, Defendants ADMIT that in

the past Plaintiff’s off topic comments were filtered out by auto moderation

tools; as to the remaining allegations, Defendants DENY.

      92.   As to paragraph 92 of the Complaint, Defendants ADMIT that the

University made the cited Facebook post on December 9, 2020, and Krasno

posted a comment. As to the remaining allegations,           Defendants lack

knowledge or information sufficient to form a belief concerning the allegations

contained therein and therefore DENY.

      93.   As to paragraph 93 of the Complaint, Defendants lack knowledge

or information sufficient to form a belief concerning the allegations contained

therein and therefore DENY.

      94.   As to paragraph 94 of the Complaint, Defendants ALLEGE that

the allegations contain legal conclusions to which no response is required, but

to the extent one is required, Defendants DENY.

      95.   As to paragraph 95 of the Complaint, Defendants DENY.

      96.   As to paragraph 96 of the Complaint, Defendants lack knowledge

or information sufficient to form a belief concerning the allegations contained

therein and therefore DENY.




                                      15
      97.   As to paragraph 97 of the Complaint, Defendants ADMIT that

users can comment, reply, and respond; as to the remainder, Defendants

ALLEGE that the allegations contain legal conclusions to which no response is

required, but to the extent one is required, Defendants DENY.

      98.   As to paragraph 98 of the Complaint, Defendants DENY.

      99.   As to the second sentence of paragraph 99 of the Complaint,

Defendants ADMIT; as to the remainder, DENY.

      100. As to paragraph 100 of the Complaint, Defendants DENY.

                               CLAIMS FOR RELIEF

                             First Claim for Relief
            Violation of First Amendment of the U.S. Constitution
                     (Declaratory and Injunctive Relief)

              Defendants DENY the allegations in the above heading.

      101. As to paragraph 101 of the Complaint, Defendants repeat the

responses to the allegations set forth above as if set forth in full.

      102. As to paragraph 102 of the Complaint, Defendants DENY.

      103. As to paragraph 103 of the Complaint, Defendants DENY.

                            Second Claim for Relief
            Violation of First Amendment of the U.S. Constitution
                     (Declaratory and Injunctive Relief)

      Defendants DENY the allegations in the above heading.

      104. As to paragraph 104 of the Complaint, Defendants repeat the

responses to the allegations set forth above as if set forth in full.


                                        16
     105. As to paragraph 105 of the Complaint, Defendants DENY.

     106. As to paragraph 106 of the Complaint, Defendants DENY.

                             REQUEST FOR RELIEF

     a.—d. Defendants DENY that Plaintiff is entitled to any of the relief

requested.

                              FURTHER RESPONSE

     Defendant DENIES any factual allegations in the Complaint not

expressly admitted herein.

                                     DEFENSES

     1.      All or some of Defendants must be dismissed based on sovereign

immunity/Eleventh Amendment immunity.

     2.      Plaintiff fails to state a claim upon which relief may be granted.

     3.      Defendants reserve the right to name additional defenses as they

may become known through further discovery or otherwise in this action.




                                       17
     WHEREFORE, Defendants demands judgment in this favor and against

Plaintiff, dismissing Plaintiff’s complaint, and an order awarding Defendants

attorney fees, as well as such other and further relief as the Court deems

appropriate under the circumstances.

        Dated this 15th day of June 2021.

                                   Respectfully submitted,

                                   JOSHUA L. KAUL
                                   Attorney General of Wisconsin

                                   s/ Steven C. Kilpatrick
                                   STEVEN C. KILPATRICK
                                   Assistant Attorney General
                                   State Bar #1025452

                                   BRIAN P. KEENAN
                                   Assistant Attorney General
                                   State Bar # 1056525

                                   Attorneys for Defendants

        Wisconsin Department of Justice
        Post Office Box 7857
        Madison, Wisconsin 53707-7857
        (608) 266-1792 (Kilpatrick)
        (608) 266-0020 (Keenan)
        (608) 294-2907 (Fax)
        kilpatricksc@doj.state.wi.us
        keenanbp@doj.state.wi.us




                                       18
